Citation Nr: 1015646	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
July 24, 2007, and an initial rating in excess of 10 percent 
on and after that date for an acne-like skin condition.

2.  Entitlement to an initial compensable rating prior to 
July 24, 2007, and an initial rating in excess of 10 percent 
on and after that date for a scar of the right inner thigh, 
residual of lipoma.

3.  Entitlement to an initial rating in excess of 10 percent 
for bunions of both feet with hallux valgus deformity.

4.  Entitlement to an initial rating in excess of 10 percent 
for allergic rhinitis with exercised induced asthma prior to 
July 24, 2007, an initial rating in excess of 30 percent from 
July 24, 2007, to September 1, 2009, and an initial rating in 
excess of 10 percent from September 1, 2009, to include the 
propriety of the reduction of 30 percent to 10 percent, 
effective September 1, 2009.

5.  Entitlement to an initial rating in excess of 10 percent 
for tension headaches.

REPRESENTATION

Appellant represented by:	Elmer A. Davis, III, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1983 to March 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating decision of the 
RO in Baltimore, Maryland, which granted service connection 
for the above conditions, assigning noncompensable ratings 
for the acne-like condition, the right thigh scar, and the 
bilateral bunions with hallux valgus and assigning 10 percent 
ratings for tension headaches and allergic rhinitis with 
exercise induced asthma.  

During the pendency of the appeal, increased evaluations of 
10 percent were granted for bunions with hallux valgus, 
effective April 1, 2004, and the acne-like condition and 
right thigh scar, effective July 24, 2007, and 30 percent for 
allergic rhinitis by rating decisions dated in January 2007 
and April 2008, respectively.  The Board notes, with respect 
to increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  

The appellant testified before the undersigned at a January 
2010 hearing at the RO.  A transcript has been associated 
with the file.

During her testimony before the undersigned, the appellant 
indicated that she wished to file a claim for service 
connection for post traumatic stress disorder (PTSD).  That 
matter is REFERRED to the RO for appropriate action.

The issues of increased ratings for an acne-like condition, a 
scar of the right thigh, and for bunions of both feet with 
hallux valgus deformity are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's allergic rhinitis is not manifested by 
polyps at any time during the period on appeal.

2.  The appellant's asthma is not manifested by showings of 
FEV-1of 40-55 percent predicted or FEV-1/FVC of 40- 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

3.  As of April 1, 2004, the appellant is service-connected 
for obstructive sleep apnea, rated 50 percent disabling under 
Diagnostic Code 6847.

4.  The RO complied with the procedural requirements for 
reducing the appellant's disability rating, to include proper 
notification of the proposal to reduce the disability rating 
and giving her an opportunity to submit evidence.

5.  The disability rating for the appellant's service-
connected allergic rhinitis with exercised induced asthma had 
been in effect for less than five years at the time it was 
reduced.

6.  The appellant's service-connected allergic rhinitis with 
exercised induced asthma does not present an unusual or 
exceptional disability picture.

7.  The appellant has withdrawn her appeal seeking an 
increased rating for tension headaches.


CONCLUSIONS OF LAW

1.  Prior to July 24, 2007, the criteria for a rating in 
excess of 10 percent for allergic rhinitis with exercised 
induced asthma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Codes 6522, 6602, 6847 
(2009).

2.  On and after July 24, 2007, to August 31, 2009, the 
criteria for a rating in excess of 30 percent for allergic 
rhinitis with exercised induced asthma are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6522, 6602, 6847 (2009).

3.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its June 2009 
rating decision implementing the proposed reduction for the 
30 percent allergic rhinitis with exercised induced asthma 
rating.  38 C.F.R. § 3.105(e) (2009).

4.  The reduction of the appellant's disability rating for 
allergic rhinitis with exercised induced asthma from 30 
percent to 10 percent was warranted, and the requirements for 
restoration have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 4.13, 4.96, 
4.97, Diagnostic Codes 6602, 6847 (2009).

5.  The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).

6.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for increased 
and restored ratings for allergic rhinitis with exercise 
induced asthma.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).

Prior to initial adjudication of the appellant's allergic 
rhinitis with exercise induced asthma claim, a letter dated 
in June 2004 fully satisfied the duty to notify provisions, 
excepting notice of the degree of disability and effective 
date elements of Dingess.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Notice of those elements 
was provided in March 2006.  Although this letter was not 
sent prior to initial adjudication of the appellant's claim, 
this was not prejudicial to her, since she was subsequently 
provided adequate notice in March 2006, she was provided 
ample opportunity to respond with additional argument and 
evidence and the claim was readjudicated and a Statement of 
the Case was provided to the appellant in January 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

With respect to the issue of the propriety of the rating 
reduction from 30 percent to 10 percent, VA has met all 
statutory and regulatory notice and duty to assist provisions 
for ratings reductions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records, 
Tricare and VA medical records are in the file.  The 
appellant has at no time referenced outstanding records that 
she wanted VA to obtain or that she felt were relevant to the 
claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination 
in 2007.  The appellant has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Increased Ratings

The appellant contends that she is entitled to initial 
ratings in excess of 10 percent prior to July 24, 2007, in 
excess of 30 percent on and after July 24, 2007, until 
September 1, 2009, and in excess of 10 percent on and after 
September 1, 2009 for her allergic rhinitis with exercise 
induced asthma.  The appellant also contests the propriety of 
the reduction from 30 to 10 percent effective September 1, 
2009.  For the reasons that follow, the Board concludes that 
increased ratings and a restored rating are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

The appellant's allergic rhinitis with exercised induced 
asthma has been rated under more than one Diagnostic Code.  
In the August 2004 rating decision on appeal, the appellant 
was service-connected for exercise induced asthma including 
allergic rhinitis, rated 10 percent disabling under DC 6599-
6522.  The use of a hyphenated DC indicates an analogous 
rating using the criteria of the second part.  See 38 C.F.R. 
§ 4.27 (2009).  Allergic rhinitis is rated under DC 6522.  38 
C.F.R. § 4.97 (2009).  In the April 2008 rating decision that 
awarded a 30 percent rating, the rating was granted under 
6522-6602.  Asthma is rated under DC 6602.  Id.  Finally, 
when the rating was reduced in September 2009, the last DC of 
record was 6602-6522.  Essentially, the RO varied between 
rating the disability under the criteria of DC 6522, for 
allergic rhinitis, or under DC 6602, for asthma.

Under DC 6522, allergic or vasomotor rhinitis, without 
polyps, but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side, 
warranted a 10 percent rating.  Id.  With polyps, a 30 
percent rating is warranted.  Id.  

There is no evidence to support a finding that polyps are 
present.  The appellant has been examined repeatedly, 
including during service and by VA in July 2004 and July 
2007.  The appellant has not argued the presence of polyps.  
The Board also notes that the appellant is service-connected 
for nasal septoplasty, which corrected a deviated nasal 
septum, causing local blockage on the left and epistaxis on 
the right.  There is no mention of polyp formation during 
this treatment.  The schedular criteria for an initial rating 
in excess of 10 percent are not met under DC 6522 at any time 
during the period on appeal.  

Before evaluating the appellant's disability under DC 6602, 
an additional consideration must be addressed.  The appellant 
is service-connected for obstructive sleep apnea, under DC 
6847.  Ratings for coexisting respiratory conditions, such as 
bronchial asthma (Diagnostic Code 6602) and sleep apnea 
(Diagnostic Code 6847) will not be combined with each other.  
38 C.F.R. § 4.96.  Instead, a single rating will be assigned 
under the diagnostic code which reflects the predominant 
disability with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Id.  The appellant may only receive a single 
rating under either DC 6602 or 6847.  

The appellant was service-connected for sleep apnea in a June 
2005 rating decision.  A May 2005 VA examination report 
showed that the appellant had sleep apnea with idiopathic 
hypersomnolence and that she required a CPAP machine to treat 
the condition.  An initial rating of 50 percent was assigned 
as of April 1, 2004.  She did not appeal that decision.  

Currently, the medical evidence of record suggests that her 
sleep apnea is the predominant disease, due to the use of a 
CPAP machine and by the 50 percent rating.  However, the 
Board must conduct a full review of the severity of her 
bronchial asthma and her sleep apnea to determine which 
disability should be considered the predominant disability.

Under DC 6602, a 30 percent disability rating is warranted 
when pulmonary function testing shows an FEV-1 (Forced 
Expiratory Volume in one second) of 56 to 70 percent 
predicted, or, FEV-1/FVC (Forced Expiratory Volume in one 
second to Forced Vital Capacity) of 56 to 70 percent, or; 
daily inhalation or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication under the criteria 
used for rating bronchial asthma.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.

A higher disability rating of 60 percent could be assigned 
upon a showing of FEV-1of 40-55 percent predicted or FEV-
1/FVC of 40- 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  Id.

A 100 percent rating would be warranted for FEV-1 less than 
40 percent predicted, or FEV-1/FVC less than 40 percent, or 
more than one attack per week with episodes of respiratory 
failure, or requiring daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  Id. 

Governing regulation requires that post-bronchodilator test 
results are to be used for disability evaluation purposes 
except when the results of pre-bronchodilator pulmonary 
function tests are normal or when the examiner determines 
that post- bronchodilator studies should not be done and 
states why, or unless the post-bronchodilator results were 
poorer than the pre-bronchodilator results.  38 C.F.R. § 
4.96.

The Board has considered the application of DC 6602 in light 
of the restriction on multiple DC assignments under 38 C.F.R. 
§ 4.96.  The July 2004 VA examination report indicates that 
the appellant had no asthma on pulmonary function tests at 
that time.  Given the absence of findings, prior to July 24, 
2007, the criteria for a rating in excess of 10 percent are 
not met.  The July 2007 VA examination report indicates that 
pulmonary function tests were normal given the appellant's 
age, height, race and gender.  Specifically, the FEV-1 test 
result was 120 percent of predicted units.  The FEV-1/FVC 
ratio was 83 percent.  The appellant had reported using oral 
Prednisone twice, both times on active duty.  The appellant 
was on inhaled medications daily.  There is no indication 
that these medications are high dose corticosteroids or 
immuno-suppressive medications.  Thus, the criteria for a 30 
percent rating, but no higher, under DC 6602 were met as of 
July 24, 2007.  

As stated, the provisions of 38 C.F.R. § 4.96 bar the 
combination of two ratings for coexistent respiratory 
conditions.  The assignment of a 50 percent rating for 
obstructive sleep apnea is more favorable than the currently 
assigned 30 percent rating for asthma as of July 24, 2007.  
Thus, the Board finds that the most favorable result for the 
appellant is the presently assigned 50 percent for 
obstructive sleep apnea, as of July 24, 2007.  

This conclusion raises the other portion of the instant 
claim.  Following the July 24, 2007, VA examination, the RO 
assigned a separate 30 percent rating for asthma under DC 
6602, while at the same time continuing the 50 percent rating 
for obstructive sleep apnea in an April 2008 rating decision, 
despite the prohibition against the combination of these 
ratings.  38 C.F.R. § 4.96.  The RO then reduced the rating 
and returned the rating to DC 6522 for allergic rhinitis as 
of September 1, 2009.  The appellant contests the 
appropriateness of the reduction.

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  See 
38 C.F.R. § 3.105(e) (2009).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.

In this case, the above procedural requirements were met.  
The RO issued a rating decision in October 2008, which 
proposed the reduction in the disability rating for the 
appellant's service-connected allergic rhinitis with exercise 
induced asthma.  The appellant was advised of the proposed 
reduction in November 2008.  In response, the appellant sent 
in a December 2008 statement protesting the reduction.  The 
RO issued a rating decision in June 2009, implementing the 
proposed reduction, effective from September 1, 2009.  The 
appellant was notified of this reduction by letter dated in 
June 2009.

Regulation provides further that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  See 38 C.F.R. § 
3.105(e).  Accordingly, making the reduction effective from 
September 1, 2009, was proper under the regulation.

In addition, for ratings in effect for five years or more, 
there are other specific requirements that must be met before 
VA can reduce a disability rating.  See 38 C.F.R. § 3.344 
(2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the appropriate dates to be used for 
measuring the five-year time period, according to VA 
regulation, are the effective dates, i.e., the date that the 
disability rating subject to the reduction became effective 
is to be used as the beginning date and the date that the 
reduction was to become effective is to be used as the ending 
date.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  
The appellant was assigned the disability rating for her 
allergic rhinitis with exercise induced asthma in a rating 
decision of April 2008, effective from July 24, 2007.  
Therefore, when her rating was reduced effective September 1, 
2009, it had been in effect for less than five years, and the 
provisions of 38 C.F.R. § 3.344 do not apply.  

In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  See 38 C.F.R. §§ 4.1 and 4.2 
(2009); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  See 38 C.F.R. § 4.3 
(2009).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2009).  The usual reduction procedure 
contemplates a situation where an actual change in the 
conditions, for better or worse, has occurred and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  See 38 C.F.R. § 4.13 (2009).  
Alternatively, decisions made on the basis of clear and 
unmistakable error are to be reversed or amended, including 
determinations as to degree of disability.  See 38 C.F.R. 
§ 3.105(a).  There is no requirement for a showing of actual 
improvement in reducing a rating originally granted on the 
basis of clear and unmistakable error.  Id.  

The appellant was rated under DC 6599-6522 prior to the April 
2008 rating decision.  As a result of the April 2008 rating 
decision, the appellant had been receiving a combined rating, 
50 percent for sleep apnea under DC 6847 and 30 percent for 
bronchial asthma under the criteria of DC 6602, in violation 
of 38 C.F.R. § 4.96.  The June 2009 rating decision 
implementing the reduction gives as its reason clear and 
unmistakable error in the April 2008 rating decision, citing 
38 C.F.R. § 3.105(a) and (e).  The DRO returned the allergic 
rhinitis with exercise induced asthma rating to the prior 10 
percent rating under the DC 6522 criteria.  

The Board agrees that clear and unmistakable error occurred 
in the April 2008 rating decision.  A combined rating for 
disabilities under DCs 6847 and 6602 should not have been 
awarded.  See 38 C.F.R. § 4.96, supra.  Given that the 
obstructive sleep apnea afforded the appellant the greater 
benefit, the RO determined that the DC 6602 rating was 
erroneously assigned.  As the appellant continued to meet the 
criteria for a 10 percent rating under DC 6522, the RO 
appropriately reinstituted that rating instead.  The Board 
agrees with the RO action in every regard.  All due process 
requirements were met and the RO made appropriate findings of 
clear and unmistakable error.  The Board concludes that the 
reduction was appropriate.  See 38 C.F.R. § 3.105(a), (e).  

In sum, the Board finds that the appellant's allergic 
rhinitis is not manifested by polyps at any time during the 
period on appeal.  Thus, the criteria for a rating in excess 
of 10 percent are not met.  The appellant's asthma is not 
manifested by showings of FEV-1of 40-55 percent predicted or 
FEV-1/FVC of 40- 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  Thus, the criteria for a rating 
in excess of 30 percent are not met at any time during the 
period on appeal.  Given the appellant's 50 percent rating 
for obstructive sleep apnea and the operation of law, the 
Board concludes that the assignment of an additional 
compensable rating under DC 6602 is not permissible.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's allergic 
rhinitis with exercise induced asthma disability is not 
inadequate.  The appellant's complaints reflect persistent 
rhinitis and difficulty breathing.  These are the symptoms 
compensated in the schedular criteria.  It does not appear 
that the appellant has an "exceptional or unusual" 
disability; she merely disagrees with the assigned evaluation 
for her level of impairment.  In other words, she does not 
have any symptoms from her service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for 
that service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has considered the 
possibility of staged ratings.  The Board, however, concludes 
that the criteria for increased ratings have at no time been 
met.  Accordingly, further staged ratings are inapplicable.  
See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's increased rating and 
rating reduction claim.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

III. Withdrawn Appeal

During testimony before the undersigned, the appellant and 
his representative presented evidence regarding a claim for 
an increased rating for tension headaches.  The undersigned 
informed the appellant and his representative that the issue 
may not be in appellate status, but permitted evidence in the 
event that the claim was.  The appellant and his 
representative offered no evidence or argument as to the 
Board's jurisdiction over the claim.

In April 2004, the appellant filed several claims for service 
connection.  Service connection for tension headaches with an 
initial rating of 10 percent was granted in an August 2004 
rating decision.  The appellant disagreed with the rating in 
a June 2005 Notice of Disagreement.  The RO continued the 10 
percent rating in a January 2007 Statement of the Case.  The 
appellant submitted a timely March 2007 VA Form 9, perfecting 
his appeal of the issue.  See 38 C.F.R. § 20.200 (2009).

Thereafter, the appellant participated in an informal 
conference with a Decision Review Officer in June 2007.  The 
headache issue was discussed.  The appellant withdrew the 
headache claim at the time, while agreeing to a new VA 
examination for the remaining four issues.  The appellant 
signed and dated the summary of the conference discussion.  

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2009); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).

Withdrawal of an appeal will be deemed a withdrawal of the 
NOD and, if filed, the substantive appeal, as to all issues 
to which the withdrawal applies. Withdrawal does not preclude 
filing a new NOD and, after an SOC is issued, a new 
substantive appeal, as to any issue withdrawn, provided such 
ruling would be timely under these rules if the appeal 
withdrawn has never been filed.  38 C.F.R. § 20.204(c) 
(2009).  There is no indication that the appellant ever 
submitted an additional Substantive Appeal on the headache 
issue.  The appellant and his representative were informed 
during a hearing before the undersigned that the headache 
issue may not have been on appeal, yet made no effort to 
produce evidence or argument that the appeal was before the 
Board.  

As of June 2007, the Board had not yet issued a final 
decision on this case; therefore the appellant's withdrawal 
of this issue is valid.  The withdrawal of an appeal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal of the appeal is 
appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 
2009).

Because the appellant has clearly expressed his desire to 
terminate his appeal for these benefits, because he has done 
so in writing, and because the Board had not yet promulgated 
a decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204(b).  

The holding of the Court of Appeals for Veterans Claims 
(Court) in a recent case that the time limits for filing a 
substantive appeal are not determinative of jurisdiction and 
that the VA may waive any issue of timeliness in the filing 
of a substantive appeal, either explicitly or implicitly.  
Percy v. Shinseki, 23 Vet. App. 37 (2009).  In this case, 
however, the timeliness of the substantive appeal is not in 
question.  The RO did not make any further statements in 
later Statements of the Case or rating decisions that the 
issue was on appeal.  The issue was listed on the VA Form 8 
Certification of Appeal, but this document was not sent to 
the appellant until his representative requested a copy of 
the file.  There is no indication that the appellant was 
continuing to contest the issue between her June 2007 
withdrawal.  

Accordingly, further action by the Board on this particular 
matter is not appropriate and the appellant's appeal should 
be dismissed.  38 U.S.C.A. § 7105(d).

ORDER

Entitlement to an initial rating in excess of 10 percent for 
allergic rhinitis with exercised induced asthma prior to July 
24, 2007, is denied.

Entitlement to an initial rating in excess of 30 percent from 
July 24, 2007, to September 1, 2009, and an initial rating in 
excess of 10 percent from September 1, 2009, for allergic 
rhinitis with exercised induced asthma is denied.  

Entitlement to restoration of a 30 percent evaluation for 
allergic rhinitis with exercised induced asthma is denied.

The initial rating claim for tension headaches is dismissed.


REMAND

The Board must remand the appellant's acne-like condition 
claim for additional records.  The appellant has been 
receiving treatment through VA for her skin condition.  The 
most recent records associated with the claims file are dated 
April 2008.  During testimony before the undersigned, she 
indicated that she had been placed on a drug, whose name is 
not clear from the record.  The appellant indicated that the 
drug was a steroid.  The prescription was discontinued due to 
contra-indication with the medication for her asthma, 
discussed above.  The Board notes that a prescription for an 
immunosuppressive drug, like a corticosteroid, may warrant an 
increased rating under DC 7806.  See 38 C.F.R. § 4.118 
(2009).  The Board remands to obtain the appellant's most 
recent VA treatment records and to provide a current 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  As long as the Board remands for records, the Board 
also takes the opportunity to remand for any treatment 
records relating to the appellant's bunions of both feet and 
right thigh scar.  

The Board must remand the appellant's increased rating claim 
for bunions of both feet with hallux valgus deformity and 
rating claim for a right thigh scar residual of lipoma 
excision.  During testimony before the undersigned, the 
appellant indicated that she had been attempting to have 
surgery scheduled to cut off the bunions and that she had 
been told that they were worsening.  She also testified that 
the right thigh scar was "growing back", apparently a 
reference to the original lipoma excised during service.  The 
Board notes that the appellant's last VA examination in 
connection with her claims was in 2007.  As the appellant was 
last afforded an examination almost three years ago and her 
statements suggest increases in symptomatology since that 
time, the Board finds that an additional evaluation would be 
helpful in resolving the issues raised by the instant appeal.  
The appellant is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA treatment 
records for treatment concerning the 
appellant's bunions of both feet, right 
thigh scar and acne-like condition from 
April 2008 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Schedule the appellant for a VA 
examination to determine the current 
nature and severity of her bunions of both 
feet, right thigh scar and acne-like 
condition disabilities.  Sufficient 
evaluations should be scheduled to 
evaluate the appellant's symptomatology.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
appellant's service-connected bunions 
disability with a full description of the 
effect of the disabilities upon her 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
her representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


